Exhibit 10.2

CONFIDENTIALITY AGREEMENT

SandRidge Energy, Inc.

June 22, 2018

To:    Each of the persons or entities listed on Schedule A (the “Shareholder
Group” or “you”)

Ladies and Gentlemen:

This letter agreement, effective as of the date hereof, sets forth the terms of
treatment of certain confidential information of SandRidge Energy, Inc, a
Delaware corporation (the “Company”), that you may receive from Jonathan Frates
(the “Shareholder Designee”) a member of the Board of Directors (the “Board”) of
the Company. The Company understands and agrees that, subject to the terms of,
and in accordance with, this letter agreement, the Shareholder Designee may, if
and to the extent he desires to do so, disclose information he obtains while
serving as a member of the Board to you and your Representatives (as hereinafter
defined), and may discuss such information with any and all such persons,
subject to the terms and conditions of this Agreement. As a result, you may
receive certain non-public information regarding the Company. You acknowledge
that this information is proprietary to the Company and may include trade
secrets or other business information which may be material and the disclosure
of which could harm the Company. In consideration for, and as a condition of,
the information being furnished to you and your agents, representatives,
attorneys, advisors, directors, officers or employees, subject to the
restrictions in paragraph 2 (collectively, the “Representatives”), you agree to
treat any and all information concerning or relating to the Company or any of
its subsidiaries or current or former affiliates that is or has been furnished
to you or your Representatives (regardless of the manner in which it is
furnished, including in written or electronic format or orally, gathered by
visual inspection or otherwise) by the Shareholder Designee, or by or on behalf
of the Company, together with any notes, analyses, reports, models,
compilations, studies, interpretations, documents, records or extracts thereof
containing, referring, relating to, based upon or derived from such information,
in whole or in part (collectively, “Evaluation Material”), in accordance with
the provisions of this letter agreement, and to take or abstain from taking the
other actions hereinafter set forth. For the avoidance of doubt, you also agree
that this Agreement shall supersede in all respects the Confidentiality
Agreement (the “Prior Confidentiality Agreement”) entered into by and among us
on May 17, 2018, which such Prior Confidentiality Agreement shall hereafter be
terminated and of no force and effect.

 

1.

The term “Evaluation Material” does not include information that (a) is or has
become generally available to the public other than as a result of a direct or
indirect disclosure by you or your Representatives in violation of this letter
agreement or any other obligation of confidentiality, (b) was within your or any
of your Representatives’ possession on a non-confidential basis prior to its
being furnished to you by the Shareholder Designee, or by or on behalf of the
Company or its agents, representatives, attorneys, advisors, directors, officers
or employees (collectively, the “Company Representatives”), or (c) is received
from a source other than the Shareholder Designee, the Company or any of the
Company Representatives; provided, that in the case of (b) or (c) above, the
source of

 

1



--------------------------------------------------------------------------------

  such information was not believed by you, after reasonable inquiry, to be
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other person with
respect to such information at the time the information was disclosed to you.

 

2. You and your Representatives will, and you will cause your Representatives
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner whatsoever without the prior
written consent of the Company; provided, however, that you may privately
disclose any of such information: (i) to your Representatives (A) who need to
know such information for the purpose of advising you on your investment in the
Company and (B) who are informed by you of the confidential nature of such
information and agree to be bound by the terms of this Agreement as if they were
a party hereto; provided, further, that you will be responsible for any
violation of this letter agreement by your Representatives as if they were
parties to this letter agreement; and (ii) to the Company and the Company
Representatives. It is understood and agreed that the Shareholder Designee shall
not disclose to you or your Representatives any Legal Advice (as defined below)
that may be included in the Evaluation Material with respect to which such
disclosure would constitute waiver of the Company’s attorney client privilege or
attorney work product privilege. Notwithstanding the foregoing, upon your
request, the Company will enter into an agreement or other document with you
that provide for such disclosure of Legal Advice to you in a manner as to
preserve attorney client privilege and attorney work product, provided that the
Shareholder Designee shall not have taken any action, or failed to take any
action, that has the purpose or effect of waiving attorney-client privilege or
attorney work product privilege with respect to any portion of such Legal Advice
and a reputable outside legal counsel of national standing shall have provided
the Company with a written opinion that such disclosure will not waive the
Company’s attorney client privilege or attorney work product privilege with
respect to such Legal Advice. “Legal Advice” as used in this letter agreement
shall be solely and exclusively limited to the advice provided by legal counsel
and shall not include factual information or the formulation or analysis of
business strategy that is not protected by the attorney-client or attorney work
product privilege.

 

3.

In the event that you or any of your Representatives are required by applicable
subpoena, legal process or other legal requirement to disclose any of the
Evaluation Material, you will promptly notify (except where such notice would be
legally prohibited) the Company in writing by email, facsimile and certified
mail so that the Company may seek a protective order or other appropriate remedy
(and if the Company seeks such an order, you will provide such cooperation as
the Company shall reasonably request), at its cost and expense. Nothing herein
shall be deemed to prevent you or your Representatives, as the case may be, from
honoring a subpoena, legal process or other legal requirement that requires
discovery, disclosure or production of the Evaluation Material if: (a) you
produce or disclose only that portion of the Evaluation Material which your
outside legal counsel of national standing advises you in writing is legally
required to be so produced or disclosed and you inform the recipient of such
Evaluation Material of the existence of this letter agreement and the
confidential nature of such Evaluation Material; or (b) the Company consents in
writing to having the Evaluation Material produced or disclosed pursuant to the
subpoena, legal process or other legal requirement. In no event will you or

 

2



--------------------------------------------------------------------------------

  any of your Representatives oppose action by the Company to obtain a
protective order or other relief to prevent the disclosure of the Evaluation
Material or to obtain reliable assurance that confidential treatment will be
afforded the Evaluation Material. For the avoidance of doubt, it is understood
that there shall be no “legal requirement” requiring you to disclose any
Evaluation Material solely by virtue of the fact that, absent such disclosure,
you would be prohibited from purchasing, selling, or engaging in derivative or
other voluntary transactions with respect to the Common Shares of the Company or
otherwise proposing or making an offer to do any of the foregoing, or you would
be unable to file any proxy or other solicitation materials in compliance with
Section 14(a) of the Exchange Act or the rules promulgated thereunder.

 

4. You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Evaluation Material, and (b) none of the
Company or any of the Company Representatives shall have any liability to you or
to any of your Representatives relating to or resulting from the use of the
Evaluation Material or any errors therein or omissions therefrom. You and your
Representatives (or anyone acting on your or their behalf) shall not directly or
indirectly initiate contact or communication with any executive or employee of
the Company other than the Chief Executive Officer, Senior Vice President and
Chief Financial Officer, Executive Vice President and General Counsel and
Corporate Secretary and/or such other persons approved in writing by the
foregoing or the Board concerning Evaluation Material, or to seek any
information in connection therewith from any such person other than the
foregoing, without the prior consent of the Company; provided, however, the
restriction in this sentence shall not in any way apply to the Shareholder
Designee acting in his or her capacity as a Board member (nor shall it apply to
any other Board members).

 

5. All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company. At any time after the date on which no Shareholder
Designee is a director of the Company, upon the request of the Company for any
reason, you will promptly return to the Company or destroy all hard copies of
the Evaluation Material and use commercially reasonable efforts to permanently
erase or delete all electronic copies of the Evaluation Material in your or any
of your Representatives’ possession or control (and, upon the request of the
Company, shall promptly certify to the Company that such Evaluation Material has
been erased or deleted, as the case may be). Notwithstanding the return or
erasure or deletion of Evaluation Material, you and your Representatives will
continue to be bound by the obligations contained herein for as long as any
Evaluation Material is retained by you or your Representatives.

 

6.

You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable federal
and state securities laws, and that you shall not, and you shall use your
commercially reasonable efforts to ensure that neither you nor your
Representatives, do not, trade or engage in any derivative or other transaction,
on the basis of such information in violation of such laws.

 

3



--------------------------------------------------------------------------------

  You further acknowledge and agree that the responsibility to comply with such
laws is yours and your Representatives, and not the Company’s, and that the
Company has no duty or obligation herein or otherwise to police, inquire,
respond or facilitate any such trade or compliance.

 

7. You hereby represent and warrant to the Company that (a) you have all
requisite power and authority to execute and deliver this letter agreement and
to perform your obligations hereunder, (b) this letter agreement has been duly
authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms, (c) this
letter agreement will not result in a violation of any terms or conditions of
any agreements to which you are a party or by which you may otherwise be bound
or of any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (d) your entry into this letter agreement does not require
approval by any owners or holders of any equity or other interest in you (except
as has already been obtained).

 

8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

 

9. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in the federal or state courts
of the State of New York. In the event that any action shall be brought in
equity to enforce the provisions of this letter agreement, you shall not allege,
and you hereby waive the defense, that there is an adequate remedy at law.

 

10.

Each of the parties (a) consents to submit itself to the personal jurisdiction
of the federal or state courts of the State of New York in the event any dispute
arises out of this letter agreement or the transactions contemplated by this
letter agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this letter agreement
or the transactions contemplated by this letter agreement in any court other
than the federal or state courts of the State of New York, and each of the
parties irrevocably waives the right to trial by jury, (d) agrees to waive any
bonding requirement under any applicable law, in the case any other party seeks
to enforce the terms by way of equitable relief, and (e) irrevocably consents to
service of process by a reputable overnight delivery service, signature
requested, to the address of such party’s principal place of business or as
otherwise provided by applicable law. THIS LETTER

 

4



--------------------------------------------------------------------------------

  AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

11. This letter agreement and the Settlement Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral. This letter agreement may be amended
only by an agreement in writing executed by the parties hereto.

 

12. All notices, consents, requests, instructions, approvals and other
communications provided for in this letter agreement and all legal process in
regard to this letter agreement shall be in writing and shall be deemed validly
given, made or served, if (a) given by email, when such email is sent to the
email address set forth below and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:

if to the Company:

SandRidge Energy, Inc.

123 Robert S. Kerr Ave.

Oklahoma City, Ok 73102

Attention:    General Counsel Email:    pwarman@sandridgeenergy.com

if to the Icahn Group:

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:    Keith Cozza Email:    KCozza@sfire.com

with a copy to (which shall not constitute notice):

Icahn Associates Corp.

767 Fifth Avenue, 47th Floor

New York, New York 10153

Attention:    Louie Pastor Email:    LPastor@sfire.com

 

13. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.

 

5



--------------------------------------------------------------------------------

14. This letter agreement may be executed (including by facsimile or PDF) in two
or more counterparts which together shall constitute a single agreement.

 

15. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties to this letter agreement.

 

16. This letter agreement shall expire two years from the date on which the
Shareholder Designee ceases to be a director of the Company. Each of the parties
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution of this letter agreement, and
that it has executed the same with the advice of said counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
agreement shall be decided without regards to events of drafting or preparation.
The term “including” shall in all instances be deemed to mean “including without
limitation.”

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

Very truly yours, SANDRIDGE ENERGY, INC. By:  

/s/ Philip T. Warman

Name:   Philip T. Warman Title:   Executive Vice President and General Counsel

 

6



--------------------------------------------------------------------------------

CARL C. ICAHN By:  

/s/ Carl C. Icahn

  Carl C. Icahn HIGH RIVER LIMITED PARTNERSHIP By:   Hopper Investments LLC, its
general partner By:   Barberry Corp., its sole member By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer HOPPER INVESTMENTS LLC By:  
Barberry Corp., its sole member By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

BARBERRY CORP. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer ICAHN PARTNERS LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN PARTNERS MASTER FUND
LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN ENTERPRISES G.P. INC.
By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   President; and Chief Executive Officer ICAHN
ENTERPRISES HOLDINGS L.P. By:   Icahn Enterprises G.P. Inc., its general partner
By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   President; and Chief Executive Officer

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

IPH GP LLC By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN CAPITAL LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN ONSHORE LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer ICAHN OFFSHORE LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Chief Operating Officer BECKTON CORP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Secretary; Treasurer

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

JESSE LYNN By:  

/s/ Jesse Lynn

  Jesse Lynn

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

LOUIE PASTOR By:  

/s/ Louie Pastor

  Louie Pastor

[Signature Page to Confidentiality Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

CARL C. ICAHN

HIGH RIVER LIMITED PARTNERSHIP

HOPPER INVESTMENTS LLC

BARBERRY CORP.

ICAHN PARTNERS LP

ICAHN PARTNERS MASTER FUND LP

ICAHN ENTERPRISES G.P. INC.

ICAHN ENTERPRISES HOLDINGS L.P.

IPH GP LLC

ICAHN CAPITAL LP

ICAHN ONSHORE LP

ICAHN OFFSHORE LP

BECKTON CORP.

 

Schedule A